Macomber, J.
The defendant is organized under the act of the legislature' passed May 12, 1875, entitled “An act for the incorporation of societies or' clubs for lawful purposes,” commonly known as the “Club Act.” It has the' right to issue certificates of life insurance to its members under certain conditions. Upon the 1st day of February, 1887, it issued a certificate to the-plaintiff’s intestate, Leopold Haffennegger, in which it agreed to pay, on his death, the sum of $1,000. No beneficiary was mentioned in the certificate other than the insured, but there was a provision that this amount should be paid “subject to will,” meaning, obviously, that the member could bequeath the demand to any person. The certificate is as follows: “This certificate, issued by the authority of the Imperial Council of the Order of United Friends, duly incorporated under the laws of the state of New York, witnesseth: That Leopold Haffennegger, a member of the Hercules Council No. 241, located at Bochester, in the state of New York, is a beneficiary member of the Order of United Friends, and entitled to all the rights and privileges of such membership, and a benefit of not exceeding one thousand dollars ($1,000) from the relief fund, which sum shall, at death, be paid to * * *, subject to will, * * * subject to the laws, rules, and regulations of the order.” Section 3 of the articles of incorporation of the defendant is as follows: “Third. The principal objects of this association shall be to unite and combine the efforts of all its members; to improve the condition of its membership, morally, socially, and materially, by timely counsel, and instructive lessons; to encourage each other in business, and give assistance in obtaining employment; to promote benevolence and charity by establishing a relief fund from which a member of this association who has complied with all its laws, rules, and regulations, or a person or persons by such member lawfully designated, or the legal heir or heirs of such member, may receive a benefit in the sum of not to exceed three thousand dollars, ($3,000,) which shall be paid when a member, by reason of decease or accident, shall become permanently disabled from following his or her usual or some other occupation, or upon satisfactory evidence of the death of such member, and when all the conditions regulating such payment have been complied with.” Section 2 of law 3 of its constitution and by-laws is as follows: “Each applicant shall enter upon his applica*322tian the name or names of the person or persons to whom he or she desires the benefit to be paid in case of death, subject, however, to such future disposal of the benefits as a member may thereafter direct-by returning to the Imperial -Order the original certificate of record for change.” Section 5 of that law provided a payment to the surviving beneficiary in case more than one were designated. Section 6 provides that in case all the beneficiaries selected by the member should die before the decease of such member, and no other disposition be made thereof, “the benefit shall be paid to the next of kin of the deceased member dependent upon him or her; and, if no person or persons shall be entitled to receive such benefits by the laws of the order, it shall revert to the relief fund.” The'plaintiff is a creditor of Leopold Haffennegger, but is in no way related to the deceased, and was not designated as a beneficiary in this certificate or policy. As such creditor, he procured himself to be appointed administrator of the estate of Haffennegger, and he brings this action to recover the ©1,000 secured by such certificate. Haffennegger, who died intestate, on the 17th day of April, 1887, left him surviving a wife and three children. At the trial the defendant moved to.dismiss the complaint upon the ground that the plaintiff had no standing under the certificate, and the constitution and laws of the society, which motion was denied. At the close of the case, also, after showing that the children of the deceased had brought an action upon the same certificate against this company, the motion was renewed and again denied, and a verdict was ordered by the court for the plaintiff in the-amount claimed. We think that this action cannot be maintained. The plaintiff has no right or title to the money to be procured upon this certificate. He is a creditor only of the deceased, and not a relative. Under the provisions of the laws and regulations already quoted, it is clear that it is no part of tlie business enterprise of the defendant to provide a fund for the payment of debts. Its regulations are so specific and clear upon this subject as hardly to require extended discussion. The assured had the right to designate absolutely the beneficiary who should receive the full benefitof the insurance after his death; but this was subject to the right of a further disposition thereof by will. In case, however, of a failure to make a designation either in his life-time or by will, the moneys were to be paid to his heirs at law, and, if they were not all similarly situated, to' those only in need of assistance. Furthermore, in case of a total failure or extinction of beneficiaries named, or next of kin dependent upon the assured, the fund did not revert to the company, but-went into a general fund known as the “Belief Fund” for the benefit of the insured of this class. Haffennegger left heirs at law, and for aught that appears they have among themselves equal claims upon the fund. Under the laws governing the defendant these persons were entitled to the insurance moneys. The conclusion is in accordance with the case of Hellenberg v. District No. 1, 94 N. Y. 580. In that case, by the by-laws of the company, it was provided that, upon the death of a member, the sum of ©1,000, collected by contribution from all the lodges in the district, should be paid to the wife of the deceased, if living, and if dead, to his children, and, if there were none, then to such person as he may have designated prior to his death. The testator, having neither wife nor children, designated his mother as the beneficiary. His designation described the payments directed as “the one thousand dollars my heirs are to receive.” His mother died before the insured, and no other designation was made. It was held, in an action to recover that sum, that the testator had no interest in the fund-which could descend, or upon which a will could operate, but simply a power of appointment, which, if not exercised prior to his death in the manner specified, became inoperative, and that, as the beneficiary named died before him, and no other designation was made as prescribed, the defendant was not bound to pay to any one. In that case the endowment reverted to the order under the peculiar provision of the charter; but, in the case now before us, there *323is no such reversion, but a retention of the same for general relief. The case of Bishop v. Grand Lodge, etc., 112 N. Y. 627, 20 N. E. Rep. 562, is pressed upon our attention as holding the contrary; but that decision is entirely consistent, in our judgment, with the principles above mentioned. At the trial thereof, no question was made but that, if any person could recover, Mrs. Bishop, as administratrix, might do so, inasmuch as she was the actual beneficiary under the certificate. But the feature distinguishing the Bishop Case from the one at bar is that, by the terms of the agreement in that case, the endowment was payable to the families, heirs, or legal representatives of the deceased members. In the case before us there is no provision for the payment in any possible event to the legal representatives of the deceased. The deceased had no vested interest in the fund itself which can be made available to his personal representatives after his death. Exceptions allowed, and verdict set aside, with costs to be paid by the plaintiff personally; and, inasmuch as, if these views áre correct, a new trial will be unavailing to the plaintiff, the complaint should be dismissed. . All concur.